Case 4:16-cv-01414 Document 724 Filed on 09/23/20 in TXSD Page 1 of 2
                                                              United States Courts
                                                            Southern District of Texas
                                                                     FILED
                                                               September 23, 2020
                                                                          
                                                          David J. Bradley, Clerk of Court
Case 4:16-cv-01414 Document 724 Filed on 09/23/20 in TXSD Page 2 of 2
